DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-17 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 2 recites “feedback control the movement parameters of the machine tool and the parameters of the power supply…” has been interpreted as “modifying the movement parameters of the machine tool and the parameters of the power supply…”.

Specification
The disclosure is objected to because of the following informalities:
The Specification is missing section headings.  MPEP 608.01(a) provides guidelines to illustrate a preferred layout for the Specification, recited below for brevity. 

MPEP 608.01(a): 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
  

Paragraph [0098] on pg. 22 is misnumbered (see Remarks filed on 16 October 2020), the paragraph immediately preceding paragraph [0098] is paragraph [0096] in light of the amendment to the Specification filed on 18 May 2021.    

Paragraph [0098] summarizes the claimed invention and appears misplaced at the end of the Specification.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the grammatical error “the a power supply” in line 9.   Suggested claim language “the power supply”.

Claim 1 includes multiple periods in the claim (i.e. step 1. (line 4), step 2. (line 10), step 3. (line 19), and step 4. (line 25); there should be only one period in the claim (i.e. the punctuation at the end of the claim).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 1 recites “the following steps” in lines 2-3; “the machine tool” in lines 12, 18, 22, 30 and 31; “the grinding wheel” in lines 11, 18, 20, 24, 25, 26 and 29; “the corresponding grinding wheel parameters” in lines 21-22; and “the corresponding movement parameters” in line 22

Claim 2 recites “the machine tool” in lines 3-4; and “the grinding wheel” in lines 5 and 8

 Claim 3 recites “the machine tool” in lines 3-4; and “the grinding wheel” in lines 6-7 and 11

Claim 4 recites “the grinding wheel” in line 3

Claim 9 recites “the grinding wheel” in lines 5, 11, 12 and 19; and “the steps” in line 6 

Claim 14 recites “the same” in line 5

Claim 15 recites “the same” in line 5

Claim 16 recites “the same” in line 5

Claim 17 recites “the same” in line 5

Claims 2-17, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claims 3, 4, 10-12 and 14-16, dependent from claim 2, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 2.

Claims 11 and 15, dependent from claim 3, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 3.

Claims 12 and 16, dependent from claim 4, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 4.

The term "maximum effective" in claim 1 is a relative term which renders the claim indefinite.  The term "maximum effective" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Hence, the limitation of “number of rotations” in the claim has been rendered indefinite by use of the term “maximum effective”.

Claims 2-17, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claims 1 and 9 recite the terms “truncated” and “truncating” in an unconventional manner, as follows, which are not defined by the claim nor the Specification; hence the claims are rendered indefinite:
Claim 1 recites “clamping an electrode and a diamond grinding wheel to be truncated” in lines 4-5 (i.e. the limitation is unclear as to what action is being performed on the clamped electrode and diamond grinding wheel); ‘during in-position truncating” in line 10 (i.e. the limitation is not clear as to what action is occurring); “selecting a maximum truncating area” in line 19 (i.e. the claim is unclear as to what area is selected); “controlling a truncating area of the cutting edge of truncating microscale abrasive grains online” in lines 23-24 (i.e. the claim is not clear as to how an area is being controlled); and “calculating the truncating area of the cutting edge and an protrusion height of the truncating microscale abrasive grains” in lines 27-28 (i.e. i.e. the limitation is not clear as what area and height are calculated)

Claim 9 recites “the calculating the truncating area of the cutting edge and the protrusion height of the truncating microscale abrasive grains” in lines 3-4 (i.e. the limitation is not clear as what area and height are calculated)

Claims 2-17, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim 1 recites “respectively feedback controlling movement parameters of the machine tool and parameters of the power supply” in lines 12-13.  The claim is unclear is as to how parameters of the machine tool and parameters of the power supply are feedback controlled.  

Claim 2 recites “a feeding speed of the workstation” in line 5.  The neither claim nor the Specification provide a clear definition as to what a feeding speed of a workstation is directed to; hence the claim is rendered indefinite.  

Claims 3, 4, 10-12 and 14-16, dependent from claim 2, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 2.

Claim 4 recites “the feeding speed of the workstation ranges from 20 mm/min to 200 mm/min” in lines 3-4.  The neither claim nor the Specification provide a clear definition as to what a feeding speed of a workstation is directed to; hence the claim is rendered indefinite.  

Claims 12 and 16, dependent from claim 4, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 4.

Claims 14-17 recites “decelerating the same” in line 5, wherein the claims are unclear as to which of limitations (i.e. adjustment of the spindle or separating of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to grinding machines, machine tools and tool path generation systems

U.S. Patent Publication No. 2001/0000805 A1 discloses a tool path data generation apparatus for automatically generating tool path data in relation to position data to transfer a tool and cutting conditions etc. of a tool in an NC machine tool.

U.S. Patent Publication No. 2020/0201284 A1 discloses systems and methods relating to creating toolpaths for parts in Computer-Aided Manufacturing (CAM).

U.S. Patent No. 5,660,579 discloses an apparatus and method for forming a grinding wheel by inducing an electric discharge through a processing fluid at a gap between a wire electrode and the grinding wheel.

U.S. Patent No. 6,389,325 B1 discloses an apparatus for the control of a machine tool includes, for the processing of a workpiece, several separate processing units that can execute definite tasks simultaneously and independently of one another.



U.S. Patent No. 7,997,953 B2 discloses a precision machining method enabling grinding with high accuracy.

	European Patent Publication No. 0 790 101 A1 discloses an electrode is disposed spaced away from and in facing relation with an electrically conductive grinding wheel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JENNIFER L NORTON/Primary Examiner, Art Unit 2117